Citation Nr: 9929209	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-46 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to January 
1946.  He died in October 1976, and the appellant is his 
widow.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 decision by the RO.


FINDINGS OF FACT

1.  The veteran died in October 1976, while hospitalized at a 
VA facility.  The cause of his death was identified as 
cerebral hemorrhage due to hypertension.  

2.  Service connection was never established for any 
disability during the veteran's lifetime.

3.  No competent evidence has been presented to link the 
onset of the fatal disease process to military service or to 
the one-year period following service.

4.  No competent evidence has been submitted to show that the 
veteran died as a result of an injury, or aggravation of an 
injury, attributable to VA hospitalization or medical 
treatment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(1999).

2.  The claim of entitlement to DIC benefits under 
38 U.S.C.A. § 1151 is not well grounded.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991); 38 C.F.R. §§ 3.358, 3.800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims entitlement to service-connected death 
benefits under two theories.  First, she contends that the 
veteran's death from cerebral hemorrhage and hypertension can 
be attributed to active military service.  Second, she 
maintains that, even if the veteran's death cannot be 
attributed to service, DIC benefits should still be awarded 
because his death was caused or hastened by inadequate VA 
medical care.

With regard to the first theory, the appellant says that the 
veteran suffered from anemia, arteriosclerosis, cerebral 
hemorrhage, bronchiectasis, arthritis, renal calculi, 
cardiovascular disease, cirrhosis of the liver, and 
hypertension during his lifetime.  She contends that he died 
as a result of these disorders, and maintains that it is 
reasonable to conclude that the disorders may have been 
incurred in or aggravated by service, inasmuch as they were 
chronic in nature and had extended "incubation" periods.

As to the second theory, the appellant contends that the 
veteran was treated in a negligent manner at the VA Medical 
Center (VAMC) in Durham, North Carolina.  She says that the 
veteran arrived at the VAMC by ambulance on the evening of 
October 29, 1976.  She says that the veteran was placed on a 
cot in a hospital corridor, where he lay largely untreated 
until midday on October [redacted] when he was transferred to Duke 
Hospital at her insistence.  She says that, once at Duke, the 
veteran underwent a computerized tomography (CT) scan which 
revealed an inoperable cerebral hemorrhage.  She says that 
the veteran was then transferred back to the VAMC that same 
afternoon, where he was admitted, but died on October [redacted].  In 
essence, she maintains that the veteran's death could have 
been prevented or delayed if the VAMC had administered 
appropriate treatment in a timely manner.  She also suggests 
that the veteran was exposed to acquired immunodeficiency 
syndrome (AIDS) at the VAMC, and says that he could have 
lived a more healthy and much longer life if he had received 
appropriate VA treatment over the years for coronary artery 
disease, stroke, hypertension, alcohol abuse, liver disease, 
chronic bronchitis, anemia, and psychiatric difficulties.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist her in developing the facts pertinent 
to her claim. 38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); Morton v. 
West, 12 Vet. App. 477, 485-86 (1999).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertions are 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant cannot meet 
this burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

In the context of a claim of service connection for the cause 
of a veteran's death, competent evidence must be presented 
which in some fashion links the fatal disease process to a 
period of military service or to an already service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (1999).  The claim may properly be 
considered well grounded only if competent evidence is 
submitted which provides a plausible basis for concluding 
that a service-connected disability was either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312 (1999).

A service-connected disability is considered the 
"principal" cause of death when that disability, "singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  Id.  A "contributory" cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  Id.

With regard to 38 U.S.C.A. § 1151, the Board notes that that 
provision has been amended since 1993, when the appellant 
filed her claim for DIC benefits.  However, the amendments 
were made applicable only to claims filed on or after October 
1, 1997.  See, e.g., Jones v. West, 12 Vet. App. 460, 463 
(1999).  Claims filed prior to October 1, 1997, are to be 
adjudicated under the law as it existed previously.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).  The version of section 
1151 in effect when the appellant filed her claim provided, 
in pertinent part:

	Where any veteran shall have suffered an 
injury, or an aggravation of an injury, as 
the result of hospitalization, medical or 
surgical treatment, . . . and such injury or 
aggravation results in additional disability 
to or the death of such veteran, . . . [DIC] 
. . . shall be awarded in the same manner as 
if such disability, aggravation, or death 
were service-connected.

38 U.S.C.A. § 1151 (West 1991).  See also 38 C.F.R. §§ 3.358, 
3.800 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that the requirements for a well-grounded 
claim under the former version of section 1151 parallel those 
that apply to claims of service connection.  See Jones, 12 
Vet. App. at 464.  Specifically, the claimant must submit:  
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of 
incurrence of aggravation of an injury as the result of 
hospitalization, medical, or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See Jimison v. West, No. 98-551, 
slip op. at 3-4 (U.S. Vet. App. Oct. 1, 1999); Jones, 12 Vet. 
App. at 464.

The Court has also suggested, without deciding, that a 
continuity-of-symptomatology analysis might apply in this 
context.  In that regard, the Court has indicated that a 
claim under the former version of section 1151 might also be 
well grounded if the file contains:  (1) evidence that a 
condition was "noted" during the veteran's hospitalization 
or treatment; (2) evidence showing continuity of 
symptomatology following such hospitalization or treatment; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and post-
hospitalization/treatment symptomatology.  See Jones, 12 Vet. 
App. at 464.

In the present case, the veteran's death certificate shows 
that he died in October 1976 while hospitalized at a VA 
facility.  Cerebral hemorrhage and hypertension were 
identified as the conditions that caused his death, and 
service connection was never established for any disability 
during his lifetime.

After a careful review of the record in this case, the Board 
finds that the claim of entitlement to service connection for 
the cause of the veteran's death is not well grounded.  No 
competent evidence has been presented to show that 
bronchiectasis, arthritis, renal calculi, or cirrhosis of the 
liver caused or contributed to the veteran's death.  Neither 
has any competent evidence been presented to show that the 
identified causes of death (cerebral hemorrhage and 
hypertension) can be medically attributed to service, or were 
manifested to a compensable degree within one year of 
service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  The 
record is devoid of any evidence which shows that the 
appellant, her son, or her representative has the specialized 
knowledge or training necessary to offer competent opinions 
on matters relating to medical etiology, and the quotations 
excerpted from various medical treatises-to the effect that 
hypertension is heritable, that it has its origin in 
adolescence, and may be present for long periods without 
producing signs or symptoms-are too general and inconclusive 
to establish a plausible claim that the veteran's 
hypertension was incurred in or aggravated by service.  See 
Mattern v. West, 12 Vet. App. 222 (1999) ("Generally, an 
attempt to establish a medical nexus . . . solely by generic 
information in a medical journal or treatise 'is too general 
and inconclusive' to well ground a claim.").  See also 
Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 
Vet. App. 314 (1998).  In the absence of competent evidence 
linking the veteran's death to service, or to the one-year 
period following service, the claim of service connection for 
the cause of the veteran's death cannot properly be 
considered well grounded.

The Board also finds that the claim of entitlement to DIC 
benefits under 38 U.S.C.A. § 1151 is not well grounded.  
Although the appellant argues strenuously that VA was 
negligent in its treatment of the veteran, and has submitted 
excerpts from several medical treatises to support her 
assertions in that regard, evidence of VA fault is not 
required in order to establish entitlement to DIC benefits 
under the version of section 1151 here applicable.  See, 
e.g., Brown v. Gardner, 513 U.S. 115 (1994); Jimison, No. 98-
551, slip op. at 3.  What is required, however, is competent 
evidence of a relationship, or nexus, between VA medical care 
and the veteran's death.  Here, the only evidence of such a 
relationship consists of a letter from a nurse, dated in 
October 1996, to the effect that the veteran had sought 
treatment from VA during his lifetime, that he had been 
"turned away" on numerous occasions, and that, had he 
"received the help that he was entitled to[,] . . . he would 
have had a chance to live a much longer and fulfilling 
life."  However, the nurse's statements are insufficient to 
make the claim well grounded.  This is so because they are 
couched in terms which are vague and speculative ("he may 
have had a chance to live a much longer and fulfilling 
life"), because there is nothing in the file to show that 
the nurse was involved in the veteran's treatment, that she 
reviewed the veteran's recorded medical history, or that she 
has the expertise necessary to offer opinions as to the 
specific disabilities here at issue, and because her 
conclusions are based on a legal assumption lying outside the 
province of her specialized knowledge and training (i.e., 
that the veteran, who was never service-connected for any 
disability during his lifetime, was entitled to VA medical 
care).  See, e.g., Bloom v. West, 12 Vet. App. 185, 187 
(1999) (medical opinion held too speculative to make a cause 
of death claim well grounded, where physician used the word 
"could," without supporting clinical data or other 
rationale); Black v. Brown, 10 Vet. App. 279, 284 (1997) 
(nurse's opinion as to nexus held insufficient to make a 
service connection claim well grounded where there was no 
indication that the nurse had participated in the veteran's 
treatment or had specialized knowledge relating to the 
disability at issue).  See also Jimison, No. 98-551, slip op. 
at 5 (if a veteran is informed that he is not entitled to VA 
medical care, it is his responsibility to seek therapy from 
another source).  In short, no competent evidence has been 
submitted to show that the veteran died as a result of an 
injury, or an aggravation of an injury, attributable to VA 
hospitalization or medical treatment.  Without such evidence, 
the claim for DIC under section 1151 cannot properly be 
considered well grounded.

The Board sympathizes with the appellant's loss.  
Unfortunately, however, even presuming the credibility of the 
evidence presented, it is the Board's conclusion that she has 
not met her initial burden of submitting well-grounded 
claims.  The appeal must therefore be denied.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

